Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 5/20/2021 in which Claims 1-20 are pending and Claims 21-24 are canceled.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/10/2021 was filed after the mailing date of the application on 5/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 4-6, 9, 15, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2017/088131 to Wang et al (“Wang”) in view of U.S. Patent 11,194,425 to Hua et al (“Hua”) in further view of Korean Patent Publication 20140121509 to Moon.
As to Claim 1, Wang teaches an electronic device, comprising: a first button; and a second button, wherein the first button and the second button comprise one or more power button, volume up button, or volume down button (electronic device 100...including a switch button 133 [first button], and a volume control button 132 [second button], see ¶ 0062; Fig. 2); and 
a processor coupled to the touchscreen, and the first button, and the second button (electronic device 100...including a touch-sensitive display unit 130, a switch button 133 [first button], and a volume control button 132 [second button], see ¶ 0062; Fig. 2; processor 190 is a control center of the electronic device 100, see ¶ 0053; Fig. 1) and configured to cause the device to:  
display a first user interface, comprising: a first display region (split-screen display interface [first user interface], and a first display area displays an operation interface of a first application program...a second application program is displayed in the second display area, see ¶ 0099); a first control (display interface for replacing a split-screen display interface...when a touch gesture action on the first display region and the second display region is detected, the trajectory of the touch gesture is a counterclockwise arc rotation trajectory matching the preset graphic trajectory, and the display content of the first display region and the second display region is replaced [first control], see ¶ 0108; Fig. 9);
a second control configured to control an exit from the first user interface (after the display interface is divided into a first display area and a second display area, a split-screen interface gesture is detected, and the first display area and the second display area are combined into one display area, so that the split-screen interface is exited [second control], see ¶ 0109); and 
a third control (the recovery split-screen touch gesture is detected to act on the combined display area, so as to restore the split-screen interface, see ¶ 0110); 
receive a first operation, comprising one of: a knuckle of a user drawing a first pattern on the touchscreen; a finger of a user drawing a second pattern above the touchscreen, or a finger tapping the third control and pressing the first button (when it is determined that the touch gesture matches a preset gesture, the display interface of the display is divided into at least two display areas in response to the touch gesture, see ¶ 0069; preset gesture may be a joint touch gesture [knuckle of a user], see ¶ 0071); 
receive a first gesture on the first control (when a touch gesture action on the first display region and the second display region is detected, the trajectory of the touch gesture is a counterclockwise arc rotation trajectory matching the preset graphic trajectory, and the display content of the first display region and the second display region is replaced [first gesture on the first control], see ¶ 0108; Fig. 9); 
5Atty. Docket No. 4805-04000 (85998783US03) receive a third gesture on the second control; exit, in response to the third gesture, the first user interface (after the display interface is divided into a first display area and a second display area, a split-screen interface gesture [third gesture] is detected, and the first display area and the second display area are combined into one display area, so that the split-screen interface is exited [second control], see ¶ 0109; preset gesture may be a joint touch gesture, a multi-touch gesture, see ¶ 0071).
determine, in response to the first operation, that a first region comprising the first control responds to a touch operation, determine, in response to the first operation, that a second region comprising the second control does not respond to the touch operation; 
receive a second gesture on the second control, control the touchscreen to avoid responding to the second gesture; receive a second operation, comprising one of: entering first fingerprint information, wherein a matching degree between the first fingerprint information and pre-stored fingerprint information exceeds a first threshold; entering first password information that is consistent with pre-stored password information;  pressing the second button; or entering first voice information, wherein a matching degree between the first voice information and pre-stored voice information exceeds a second threshold. 
Hua teaches WAng do6Atty. Docket No. 4805-04000 (85998783US03)determine, in response to the first operation, that a first region comprising the first control responds to a touch operation (determining whether to respond to the first touch operation and/or the second touch operation according to the operation area where the first touch operation occurs and the operation area where the second touch operation occurs...when the first touch operation acts on the first operation area and the second touch operation acts on the second operation area, the mobile terminal responds to the first touch operation and does not respond to the second touch operation, see Col. 10, lines 14-17, 27-32), 
determine, in response to the first operation, that a second region comprising the second control does not respond to the touch operation ; 
receive a second gesture on the second control, control the touchscreen to avoid responding to the second gesture (determining whether to respond to the first touch operation and/or the second touch operation according to the operation area where the first touch operation occurs and the operation area where the second touch operation occurs...when the first touch operation acts on the first operation area and the second touch operation acts on the second operation area, the mobile terminal responds to the first touch operation and does not respond to the second touch operation, see Col. 10, lines 14-17, 27-32); 
Hua teaches receive a second operation, comprising one of: entering first fingerprint information, wherein a matching degree between the first fingerprint information and pre-stored fingerprint information exceeds a first threshold; entering first password information that is consistent with pre-stored password information;  pressing the second button; or entering first voice information, wherein a matching degree between the first voice information and pre-stored voice information exceeds a second threshold (pre-stored template ; 
determine, in response to the second operation, that all regions of the touchscreen respond to the touch operation (if the fingerprint information collected N times each matches the template information of the left-hand fingers, while also matches the template information of the right-hand fingers, it is determined that the holding mode is two-hand holding...when the user uses both hands to hold the mobile terminal, the number of touch operations received concurrently in the left edge area is usually equal to the number of touch operations received concurrently in the right edge area, see Col. 13, lines 41-45); 

Wang and Hua do not expressly disclose displaying a two-dimensional code; a first control configured to refresh the two-dimensional code,4Atty. Docket No. 4805-04000 (85998783US03) update, in response to the first gesture, the two-dimensional code.
Moon teaches displaying a two-dimensional code (electronic device 100 refers to a device that is capable of providing a bar code through a display; a flat ; a first control configured to refresh the two-dimensional code (by changing the barcode by directly performing a touch input on the first area of the display, the user can more intuitively and efficiently manage multiple barcodes, and more efficiently select and expose desired barcodes, see ¶ 0070); update, in response to the first gesture, the two-dimensional code (when a swipe to the left is detected [first gesture]...the electronic device may display the next stored barcode 320, see ¶ 0068; Fig. 4B).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang and Hua with Moon to teach displaying a two-dimensional code; a first control configured to refresh the two-dimensional code,4Atty. Docket No. 4805-04000 (85998783US03) update, in response to the first gesture, the two-dimensional code. The suggestion/motivation would have been in order for the user to more intuitively and efficiently manage multiple barcodes (see ¶ 0070).
As to Claim 4, Wang and Hua depending from Claim 2, Wang and Hua do not disclose marking the second region. Moon teaches further comprising marking the second region (the second area 214 of the display 210 can be displayed in the specific information about the bar code (220), see ¶ 0063).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang and Hua with Moon to teach marking the second region. The suggestion/motivation would have been in 
As to Claim 5, Wang, Hua and Moon depending from Claim 4, Wang teaches further comprising: displaying the second region with a predefined transparency, displaying the second region in grayscale; or displaying a boundary of the second region in a dashed-line box (split-screen display interface 200 consists of a boundary line 300, a first display area 301 and a second display area 302, see ¶ 0069; position, shape and color of the preset boundary line may be preset, see ¶ 0090).  
As to Claim 6, Wang, Hua and Moon depending from Claim 4, Hua teaches wherein the second operation comprises one of: entering first fingerprint information, wherein a matching degree between the first fingerprint information and pre-stored fingerprint information exceeds a first threshold; entering first password information that is consistent with pre-stored password information; 9Atty. Docket No. 4805-04000 (85998783US03) pressing a second button, wherein the second button comprises a power button, a volume up button, or a volume down button; or entering first voice information, wherein a matching degree between the first voice information and pre-stored voice information exceeds a second threshold (pre-stored template information of the left-hand fingers and template information of the right-hand fingers. A fingerprint sensor is provided in the touch screen of the mobile terminal, and the fingerprint sensor is used to collect fingerprint information of a touch operation on the touch screen. When the mobile terminal receives a touch operation, it collects the fingerprint information of the touch operation through .
As to Claim 9, Wang and Hua depending from Claim 7, Wang and Hua do not disclose flickering an indicator of the electronic device at a predefined frequency.  Moon teaches flickering an indicator of the electronic device at a predefined frequency (indicator 230 may be a figure painted in various colors and the color may include information on the validity period of the barcode 220; green indicates that the validity period is more than one moth, yellow...less than one month, and red...less than one week, see ¶ 0060).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang and Hua with Moon to teach flickering an indicator of the electronic device at a predefined frequency. The suggestion/motivation would have been in order for the user to more intuitively and efficiently manage multiple barcodes (see ¶ 0070).
As to Claim 15, Wang and Hua depending from Claim 13, Wang and Hua do not disclose marking the second region. Moon teaches further comprising marking the second region (the second area 214 of the display 210 can be displayed in the specific information about the bar code (220), see ¶ 0063).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang and Hua with Moon to teach marking the second region. The suggestion/motivation would have been in order for the user to more intuitively and efficiently manage multiple barcodes (see ¶ 0070).
As to Claim 16, Wang, Hua and Moon depending from Claim 15, Wang teaches further comprising: displaying the second region with a predefined transparency, displaying the second region in grayscale; or displaying a boundary of the second region in a dashed-line box (split-screen display interface 200 consists of a boundary line 300, a first display area 301 and a second display area 302, see ¶ 0069; position, shape and color of the preset boundary line may be preset, see ¶ 0090).  
As to Claim 20, Wang and Hua depending from Claim 18, Wang and Hua do not disclose flickering an indicator of the electronic device at a predefined frequency.  Moon teaches flickering an indicator of the electronic device at a predefined frequency (indicator 230 may be a figure painted in various colors and the color may include information on the validity period of the barcode 220; green indicates that the validity period is more than one moth, yellow...less than one month, and red...less than one week, see ¶ 0060).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang and Hua with Moon to .
8.	Claims 2, 3, 7, 11-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2017/088131 to Wang et al (“Wang”) in view of U.S. Patent 11,194,425 to Hua et al (“Hua”).
As to Claim 2, Wang teaches a method implemented by an electronic device, wherein the method comprises: displaying on a touchscreen of the electronic device (electronic device 100...including a switch button 133 [first button], and a volume control button 132 [second button], see ¶ 0062; Fig. 2); and 
a first user interface comprising: a first display region, displaying a first content (split-screen display interface [first user interface], and a first display area displays an operation interface of a first application program...a second application program is displayed in the second display area, see ¶ 0099); 
a first group of controls comprising a first control, wherein the first control is configured to change the first content (display interface for replacing a split-screen display interface...when a touch gesture action on the first display region and the second display region is detected, the trajectory of the touch gesture is a counterclockwise arc rotation trajectory matching the preset graphic trajectory, and the display content of the first display region and the second display region is replaced [first control], see ¶ 0108; Fig. 9); and  
a second group of controls comprising a second control, configured to control exit from the first user interface (after the display interface is divided into a first display area and a second display area, a split-screen interface gesture is detected, and the first display area and the second display area are combined into one display area, so that the split-screen interface is exited [second control], see ¶ 0109); 
receiving a first gesture on the first control; displaying, in response to the first gesture, a second content in the first display region (when it is determined that the touch gesture matches a preset gesture, the display interface of the display is divided into at least two display areas in response to the touch gesture, see ¶ 0069; preset gesture may be a joint touch gesture [knuckle of a user], see ¶ 0071; when a touch gesture action on the first display region and the second display region is detected, the trajectory of the touch gesture is a counterclockwise arc rotation trajectory matching the preset graphic trajectory, and the display content of the first display region and the second display region is replaced [first gesture on the first control], see ¶ 0108; Fig. 9); 
5Atty. Docket No. 4805-04000 (85998783US03) receiving a third gesture on the second control; and exiting the first user interface in response to the third gesture (after the display interface is divided into a first display area and a second display area, a split-screen interface gesture [third gesture] is detected, and the first display area and the second display area are combined into one display area, so that the split-screen interface is exited [second control], see ¶ 0109; preset gesture may be a joint touch gesture, a multi-touch gesture, see ¶ 0071).
determining, in response to the first operation, that a first region comprising the first group of controls responds to a touch operation; determining, in response to the first operation, that a second region comprising the second group of controls does not respond to the touch operation;  WAng do6Atty. Docket No. 4805-04000 (85998783US03)receiving a second gesture on the second control; controlling the touchscreen to avoid responding to the second gesture; receiving a second operation; determining, in response to the second operation, that all regions of the touchscreen respond to the touch operation.
 7Atty. Docket No. 4805-04000 (85998783US03) 	Hua teachesWAng do6Atty. Docket No. 4805-04000 (85998783US03) receiving a first operation; determining, in response to the first operation, that a first region comprising the first group of controls responds to a touch operation (determining whether to respond to the first touch operation and/or the second touch operation according to the operation area where the first touch operation occurs and the operation area where the second touch operation occurs...when the first touch operation acts on the first operation area and the second touch operation acts on the second operation area, the mobile terminal responds to the first touch operation and does not respond to the second touch operation, see Col. 10, lines 14-17, 27-32), 
determining, in response to the first operation, that a second region comprising the second group of controls does not respond to the touch operation (determining whether to respond to the first touch operation and/or the second touch operation according to the operation area where the first touch operation occurs and the operation area where the second touch operation occurs...when the first touch operation acts on the first operation area and the ; 
receiving a second gesture on the second control; controlling the touchscreen to avoid responding to the second gesture; receiving a second operation (determining whether to respond to the first touch operation and/or the second touch operation according to the operation area where the first touch operation occurs and the operation area where the second touch operation occurs...when the first touch operation acts on the first operation area and the second touch operation acts on the second operation area, the mobile terminal responds to the first touch operation and does not respond to the second touch operation, see Col. 10, lines 14-17, 27-32); 
determining, in response to the second operation, that all regions of the touchscreen respond to the touch operation (if the fingerprint information collected N times each matches the template information of the left-hand fingers, while also matches the template information of the right-hand fingers, it is determined that the holding mode is two-hand holding...when the user uses both hands to hold the mobile terminal, the number of touch operations received concurrently in the left edge area is usually equal to the number of touch operations received concurrently in the right edge area, see Col. 13, lines 41-45); 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang with Hua to teach determining, in response to the first operation, that a first region comprising the first group of controls responds to a touch operation; determining, in response to the first operation, that a second region comprising the second group of controls does not respond to the touch operation;  WAng do6Atty. Docket No. 4805-04000 (85998783US03)receiving a second gesture on the second control; controlling the touchscreen to avoid responding to the second gesture; receiving a second operation; determining, in response to the second operation, that all regions of the touchscreen respond to the touch operation. The suggestion/motivation would have been in order for the mobile terminal can determine based on whether the operation area is an area where accidental operations occur with a high probability (see Col. 10, line 66 – Col. 11, line 2). 
As to Claim 3, Wang and Hua depending from Claim 2, Wang teaches wherein the first operation comprising one of: a knuckle of a user drawing a first pattern on the touchscreen; a finger of a user drawing a second pattern above the touchscreen, or a finger tapping the third control and pressing the first button (when it is determined that the touch gesture matches a preset gesture, the display interface of the display is divided into at least two display areas in response to the touch gesture, see ¶ 0069; preset gesture may be a joint touch gesture [knuckle of a user], see ¶ 0071).
As to Claim 7, Wang and Hua depending from Claim 2, Hua teaches wherein after receiving the second gesture, the method further comprises indicating that coordinates of the second gesture are within a coordinate range of the second region (display interface is divided into a first display area and a .  
As to Claim 11, Wang and Hua depending from Claim 2, Wang teaches further comprising setting, based on an input of a user, the first region or the second region (determining the coordinates of the boundary line according to the coordinates of the starting position of the touch gesture, see ¶ 0092).
As to Claim 12, Wang and Hua depending from Claim 11, Wang teaches wherein before determining the first region and the second region, the method further comprises: 11Atty. Docket No. 4805-04000 (85998783US03) displaying a preset region of the touchscreen (preset boundary line preferably divides the display interface of the display into two display areas, see ¶ 0090); receiving a fourth gesture on the preset region (determining coordinates of the boundary line according to the coordinates of the starting position of the touch gesture, see ¶ 0092); and adjusting, in response to the fourth gesture, a shape of the preset region or a location of the preset region (position of the preset boundary line can be located at any position of the display interface, see ¶ 0090; determining coordinates of the boundary line according to the coordinates of the starting position of the touch gesture, see ¶ 0092). 
As to Claim 13, Wang teaches an electronic device, comprising: a first button; a second button, and a processor coupled to the first button, and the second button, and the touchscreen (electronic device 100...including a switch button 133 [first button], and a volume control button 132 [second button], see ¶ 0062; Fig. 2);  and configured to cause the device to:  
display a first user interface comprising: a first display region displaying a first content (split-screen display interface [first user interface], and a first display area displays an operation interface of a first application program...a second application program is displayed in the second display area, see ¶ 0099); a first group of controls comprising a first control, wherein the first control is configured to change the first content (display interface for replacing a split-screen display interface...when a touch gesture action on the first display region and the second display region is detected, the trajectory of the touch gesture is a counterclockwise arc rotation trajectory matching the preset graphic trajectory, and the display content of the first display region and the second display region is replaced [first control], see ¶ 0108; Fig. 9);
a second group of controls comprising a second control, wherein the second control is configured to control exit from the first user interface (after the display interface is divided into a first display area and a second display area, a split-screen interface gesture is detected, and the first display area and the second display area are combined into one display area, so that the split-screen interface is exited [second control], see ¶ 0109); and 
receive a first operation; determine, in response to the first operation, that a first region comprising the first group of controls responds to a touch operation (when it is determined that the touch gesture matches a preset gesture, the display interface of the display is divided into at least two display areas in response to the touch gesture, see ¶ 0069; preset gesture may be a joint touch gesture [knuckle of a user], see ¶ 0071); 
receive a first gesture on the first control (when a touch gesture action on the first display region and the second display region is detected, the trajectory of the touch gesture is a counterclockwise arc rotation trajectory matching the preset graphic trajectory, and the display content of the first display region and the second display region is replaced [first gesture on the first control], see ¶ 0108; Fig. 9); 
5Atty. Docket No. 4805-04000 (85998783US03) receive a third gesture on the second control; and exit, in response to the third gesture, the first user interface (after the display interface is divided into a first display area and a second display area, a split-screen interface gesture [third gesture] is detected, and the first display area and the second display area are combined into one display area, so that the split-screen interface is exited [second control], see ¶ 0109; preset gesture may be a joint touch gesture, a multi-touch gesture, see ¶ 0071).
Wang does not expressly disclose WAng do6Atty. Docket No. 4805-04000 (85998783US03) determine, in response to the first operation, that a second region comprising the second group of controls does not respond to the touch operation; display, in response to the first gesture, a second content in the first display region; receive a second gesture on the second control, control the touchscreen to avoid responding to the second gesture;
receive a second operation; 13Atty. Docket No. 4805-04000 (85998783US03)determine, in response to the second operation, that all regions of the touchscreen respond to the touch operation.
Hua teaches WAng do6Atty. Docket No. 4805-04000 (85998783US03)determine, in response to the first operation, that a first region comprising the first control responds to a touch operation (determining whether to respond to the first touch operation and/or the second touch operation , 
determine, in response to the first operation, that a second region comprising the second group of controls does not respond to the touch operation (determining whether to respond to the first touch operation and/or the second touch operation according to the operation area where the first touch operation occurs and the operation area where the second touch operation occurs...when the first touch operation acts on the first operation area and the second touch operation acts on the second operation area, the mobile terminal responds to the first touch operation and does not respond to the second touch operation, see Col. 10, lines 14-17, 27-32); 
receive a second gesture on the second control, control the touchscreen to avoid responding to the second gesture (determining whether to respond to the first touch operation and/or the second touch operation according to the operation area where the first touch operation occurs and the operation area where the second touch operation occurs...when the first touch operation acts on the first operation area and the second touch operation acts on the second operation area, the mobile terminal responds to the first touch operation ; 
receive a second operation; 13Atty. Docket No. 4805-04000 (85998783US03)determine, in response to the second operation, that all regions of the touchscreen respond to the touch operation (if the fingerprint information collected N times each matches the template information of the left-hand fingers, while also matches the template information of the right-hand fingers, it is determined that the holding mode is two-hand holding...when the user uses both hands to hold the mobile terminal, the number of touch operations received concurrently in the left edge area is usually equal to the number of touch operations received concurrently in the right edge area, see Col. 13, lines 41-45); 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang with Hua to teach determine, in response to the first operation, that a second region comprising the second group of controls does not respond to the touch operation; display, in response to the first gesture, a second content in the first display region; receive a second gesture on the second control, control the touchscreen to avoid responding to the second gesture; receive a second operation; 13Atty. Docket No. 4805-04000 (85998783US03)determine, in response to the second operation, that all regions of the touchscreen respond to the touch operation. The suggestion/motivation would have been in order for the mobile terminal can determine based on whether the operation area is an area where accidental operations occur with a high probability (see Col. 10, line 66 – Col. 11, line 2). 
wherein the first operation comprising one of: a knuckle of a user drawing a first pattern on the touchscreen; a finger of a user drawing a second pattern above the touchscreen, or a finger tapping the third control and pressing the first button (when it is determined that the touch gesture matches a preset gesture, the display interface of the display is divided into at least two display areas in response to the touch gesture, see ¶ 0069; preset gesture may be a joint touch gesture [knuckle of a user], see ¶ 0071).
As to Claim 17, Wang and Hua depending from Claim 13, Hua teaches wherein the second operation comprises one of: entering first fingerprint information, wherein a matching degree between the first fingerprint information and pre-stored fingerprint information exceeds a first threshold; entering first password information that is consistent with pre-stored password information; 9Atty. Docket No. 4805-04000 (85998783US03) pressing a second button, wherein the second button comprises a power button, a volume up button, or a volume down button; or entering first voice information, wherein a matching degree between the first voice information and pre-stored voice information exceeds a second threshold (pre-stored template information of the left-hand fingers and template information of the right-hand fingers. A fingerprint sensor is provided in the touch screen of the mobile terminal, and the fingerprint sensor is used to collect fingerprint information of a touch operation on the touch screen. When the mobile terminal receives a touch operation, it collects the fingerprint information of the touch operation through the fingerprint sensor and matches the fingerprint information with the template .
As to Claim 18, Wang and Hua depending from Claim 13, Hua teaches wherein after receiving the second gesture, the method further comprises indicating that coordinates of the second gesture are within a coordinate range of the second region (display interface is divided into a first display area and a second display area according to the direction of the touch gesture and the coordinates of the starting position of the touch gesture, see ¶ 0092).  
9.	Claims 8, 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2017/088131 to Wang et al (“Wang”) in view of U.S. Patent 11,194,425 to Hua et al (“Hua”) in further view of U.S. Patent Publication 2019/0057256 to Son et al (“Son”).
As to Claim 8, Wang and Hua depending on Claim 7, Wang and Hua do not expressly disclose vibrating a motor of the electronic device at a predefined frequency. Son teaches vibrating a motor of the electronic device at a predefined frequency (hardware 1900 may be, for example, the electronic device 1800...the .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang and Hua with Son to teach vibrating a motor of the electronic device at a predefined frequency. The suggestion/motivation would have been in order to convert an electric signal to mechanical vibration (see ¶ 0183).
As to Claim 10, Wang and Hua depending on Claim 7, Wang and Hua do not expressly disclose displaying prompt information on the touchscreen. Son teaches displaying prompt information on the touchscreen (The electronic device selects an object recognition module according to at least one user gesture, in step 504, analyzes a designated object region inside the image using the selected object recognition module, in step 506, and displays an analysis result [prompt information], in step 508, see ¶ 0067).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang and Hua with Son to teach displaying prompt information on the touchscreen. The suggestion/motivation would have been in order to operate a function for reading specific information existing on an object during an image capture preview state (see ¶ 0003).
As to Claim 19, Wang and Hua depending on Claim 18, Wang and Hua do not expressly disclose vibrating a motor of the electronic device at a predefined frequency. Son teaches vibrating a motor of the electronic device at a predefined frequency (hardware 1900 may be, for example, the electronic device 1800...the hardware 1900 includes...a motor 1998, see ¶ 0163; Fig. 19; the motor 1998 converts an electric signal to mechanical vibration, see ¶ 0183).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang and Hua with Son to teach vibrating a motor of the electronic device at a predefined frequency. The suggestion/motivation would have been in order to convert an electric signal to mechanical vibration (see ¶ 0183).
Conclusion
12Atty. Docket No. 4805-04000 (85998783US03)Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/EBONI N GILES/          Examiner, Art Unit 2694    


/PATRICK N EDOUARD/          Supervisory Patent Examiner, Art Unit 2694